Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-2-2005

Lawrence Twp Bd Ed v. New Jersey
Precedential or Non-Precedential: Precedential

Docket No. 04-3637




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Lawrence Twp Bd Ed v. New Jersey" (2005). 2005 Decisions. Paper 629.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/629


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                           PRECEDENTIAL

          UNITED STATES COURT OF APPEALS
               FOR THE THIRD CIRCUIT


                        No. 04-3637


    LAWRENCE TOWNSHIP BOARD OF EDUCATION,
                          Appellant

                              v.

                 STATE OF NEW JERSEY


APPEAL FROM THE UNITED STATES DISTRICT COURT
        FOR THE DISTRICT OF NEW JERSEY
                D.C. Civil No. 03-cv-04073
    District Judge: The Honorable Stanley R. Chesler


                 Argued: June 29, 2005
   Before: ROTH, RENDELL, and BARRY, Circuit Judges

                (Opinion filed August 2, 2005)




James F. Schwerin, Esq. (Argued)
Parker, McCay & Criscuolo
1009 Lenox Drive
Building 4 East, Suite 102A
Lawrenceville, NJ 08648

Counsel for Appellant
Michael C. Walters, Esq. (Argued)
Office of the Attorney General of
New Jersey
Division of Law
P.O. Box 112
25 Market Street
Trenton, NJ 08625

Counsel for Appellee




                   OPINION OF THE COURT




BARRY, Circuit Judge

       E.E.,1 a child whose family resides in Lawrence
Township, New Jersey, suffers from diabetes and autism. The
parties agree that E.E. is “disabled” as that term is defined in the
Individuals with Disabilities Education Act (“IDEA”), 20 U.S.C.
§§ 1400-82. E.E.’s parents registered her with the New Jersey
Division of Developmental Disabilities (“DDD”), a division of
the State Department of Human Services. The DDD is charged
with providing specialized services “directed toward the
alleviation of a developmental disability or toward the social,
personal, physical or economic habilitation or rehabilitation of a
person with a developmental disability.” N.J. Stat. Ann. §
30:6D-25.

       At the time the complaint was filed, E.E. was a day
student at the Eden Institute, a school which specializes in
addressing the needs of autistic children. Among other
problems, E.E.’s condition causes her to engage in self-injurious
behavior. Although this behavior could be controlled while E.E.



       1
        To preserve the child’s privacy, she and her family are
referred to in all court documents only by their initials.

                                 2
was at the Institute, it could not be controlled at home, and E.E.
was, therefore, a danger to herself when outside the closely
monitored environment of the school. In order to address this
situation, E.E.’s parents and the Lawrence Township School
District Board of Education (“Lawrence Township”) agreed that
E.E. should be placed in a residential facility where she can
receive proper care at all times, and specifically agreed that she
should be placed at Allies, Inc., a facility in Hamilton, New
Jersey. We were advised at oral argument that she is now there.

        E.E.’s parents requested that DDD fund this placement,
but, for reasons not relevant here, DDD refused. Instead, E.E.
was placed on a DDD waiting list of persons eligible for
residential placement, and, as of September 26, 2002, E.E. was
number 231 on that list. Lawrence Township, which is financing
E.E.’s placement, a placement for which it paid $235,367 for the
2003-2004 school year, filed this action, alleging that, under the
IDEA, the State of New Jersey was obligated to assume the cost
of the placement.2 The District Court concluded that Lawrence
Township does not have a private right of action under the
IDEA, and granted New Jersey’s motion to dismiss. This appeal
followed.

                                I.

        The IDEA authorizes federal funding for state and local
agencies to provide for the educational needs of disabled
children. Every state educational agency (“SEA”) or local
educational agency (“LEA”) which receives funding under the
IDEA must provide disabled children with a “free appropriate
public education.” (“FAPE”). See 20 U.S.C. §1412(a)(1) (2003).
Federal funding under the IDEA is “contingent on state
compliance with its array of substantive and procedural
requirements.” Beth V. v. Carroll, 87 F.3d 80, 82 (3d Cir. 1996)
(citing 20 U.S.C. § 1412). In New Jersey, the LEAs, including
Lawrence Township, are vested with the responsibility for



       2
      The E.s never filed a complaint against Lawrence
Township, and are not parties to the instant litigation.

                                3
providing and administering a FAPE, in accordance with the
requirements of the IDEA. See N.J Admin. Code § 6A:14-
1.1(d).

        At issue here are some of the procedural safeguards set
forth in the IDEA. As an initial matter, we note that certain
provisions of the IDEA were altered by legislation in December,
2004, effective July 1, 2005. See Pub. L. 108-446, Title I, § 101,
118 Stat. 2647. Nonetheless, amendments to the IDEA have
prospective application only, and neither party argues that the
new amendments should apply to this case. Therefore, the
provisions in effect at the time the complaint was filed in 2003
will be applied here. See Tucker v. Calloway County Bd. of Ed.,
136 F.3d 495, 501 (6th Cir. 1998) (citing Fowler v. Unified
School District No. 259, 128 F.3d 1431, 1436 (10th Cir. 1997));
Heather S. v. Wisconsin, 125 F.3d 1045, 1062 (7th Cir. 1997).

        Among those provisions is section 1412 of the IDEA,
which states, in relevant part, that “[t]he state educational agency
is responsible for ensuring that...the requirements of this
subchapter are met.” 20 U.S.C. § 1412(a)(11)(A)(i) (2003).
Section 1415(b) provides, in relevant part, that “the procedures
required by this section shall include...an opportunity to present
complaints with respect to any matter relating to the
identification, evaluation, or educational placement of the child,
or the provision of a free appropriate public education to such
child.” 20 U.S.C. § 1415(b)(6) (2003). Section 1415(i)(2)
provides that any “ party aggrieved” may bring a civil action in
federal district court or state court.

        Relying upon these provisions, Lawrence Township
argues that the funding for E.E.’s placement at Allies is “a
matter relating to. . .the provision of” E.E.’s FAPE, and,
therefore, falls within the framework of section 1415(b)(6).
Moreover, because the states are ultimately responsible for
fulfilling the requirements of the IDEA, the Township argues
that it has the right to bring an action under the IDEA to force




                                 4
New Jersey to fund E.E.’s placement.3 New Jersey argues that
Lawrence Township lacks standing because, as an LEA, it has
no private right of action under the IDEA.

                                II.

       Federal courts are courts of limited jurisdiction, and may
hear actions only where authorized to do so by Congress. U.S.
Const. Art. III, § 1. The Supreme Court of the United States has
made it quite clear that

       “private rights of action to enforce federal law
       must be created by Congress. The judicial task is
       to interpret the statute Congress has passed to
       determine whether it displays an intent to create
       not just a private right but also a private remedy.
       Statutory intent on this latter point is
       determinative. Without it, a cause of action does
       not exist and courts may not create one, no matter
       how desirable that might be as a policy matter, or
       how compatible with the statute.”

Alexander v. Sandoval, 532 U.S. 275, 286-87 (2001) (internal
citations omitted).

       Section 1415(a) of the IDEA, entitled “establishment of
procedures,” provides that procedures shall be established and
maintained “in accordance with this section to ensure that
children with disabilities and their parents are guaranteed
procedural safeguards with respect to the provision of [a
FAPE].” 20 U.S.C. § 1415(a) (2003) (emphasis added).
Similarly, section 1412(a)(6), which is entitled “procedural
safeguards,” provides that “[c]hildren with disabilities and their
parents are afforded the procedural safeguards required by
section [1415].” 20 U.S.C. § 1412(a)(6)(A) (2003).




       3
        Congress has abrogated sovereign immunity for claims
under the IDEA. See 20 U.S.C. § 1403 (2003).

                                 5
        This language strongly suggests that Congress intended to
provide a private right of action only to disabled children and
their parents. Indeed, section 1415(b), which sets forth the types
of procedures required, limits most relief under those procedures
to the parents of a disabled child.

        Nonetheless, section 1415(b)(6), the provision upon
which Lawrence Township relies, contains no such limitation.
Thus, the Township argues that the broader language of section
1415(b)(6) – “an opportunity to present complaints with respect
to any matter...” – clearly demonstrates that Congress intended to
permit persons or entities other than parents and children to
bring an action under the IDEA.4 We disagree. While section
1415(b)(6) is crafted more broadly than other subsections, this
fact alone does not indicate an intent to permit a private right of
action by an LEA against a state. Instead, when examined in the
context of the IDEA as a whole, the language of section
1415(b)(6) is at best ambiguous.

       For similar reasons, Lawrence Township has no implied
right of action under the IDEA. As the Supreme Court has
instructed, “‘unless [the] congressional intent can be inferred
from the language of the statute, the statutory structure, or some
other source, the essential predicate for implication of a private
remedy simply does not exist.’” Thompson v. Thompson, 484
U.S. 174, 179 (1988) (quoting Northwest Airlines, Inc. v.
Transport Workers, 451 U.S. 77, 94 (1981)). As the District
Court noted, “this case is not about the child’s educational needs,
but rather the Township’s fiscal ones.” App. 25. A budgetary
dispute between local and state agencies is simply not among the
private actions contemplated by the IDEA, and is traditionally
the type of dispute left to state and local authorities.

       In this regard, it is significant to note that the cases relied



       4
        Although Lawrence Township initially argued that it has
both an express and an implied right of action under the IDEA, at
oral argument counsel for the Township conceded that it has no
express right of action.

                                  6
upon by Lawrence Township, cases in which courts have held
that a private right of action existed, were nearly all initiated by
the parents of a disabled child. See, e.g., Beth V., 87 F.3d 80;
John T. v. Iowa Dep’t of Ed., 258 F.3d 860, 862 (8th Cir. 2001);
Gadsby v. Grasmick, 109 F.3d 940, 948 (4th Cir. 1997); Todd D.
v. Andrews, 933 F.2d 1576, 1579 (11th Cir. 1991); David D. v.
Dartmouth Sch. Comm., 775 F.2d 411, 414 (1st Cir. 1985). We
do not disagree with the proposition that the parents of a
disabled child have a private right of action. Those cases,
however, do not even discuss, much less decide, whether an
LEA has a similar right of action against the state, the issue
before us. Although St. Tammany Parrish School Board v.
Louisiana, 142 F.3d 776 (5th Cir. 1998), did involve an action
brought by an LEA against Louisiana, it was in the context of
litigation filed by the parents against both the LEA and the state.
Thus, the LEA in St. Tammany merely sought the imposition of
interim liability, as between itself and the state, pending the
ultimate outcome of the underlying litigation. The court in St.
Tammany never addressed the issue of whether an LEA has a
private right of action under the IDEA.

        Those courts that have addressed the issue have held
against the LEA. See, e.g., Andrews v. Ledbetter, 880 F.2d 1287,
1290 (11th Cir. 1989) (“nothing indicates that Congress intended
to grant an LEA statutory standing to bring suit to compel a state
agency to fulfill its statutory duties”); Board of Ed. of Oak Park
v. Kelly E., 207 F.3d 931, 935 (7th Cir. 2000) (“nothing in this
subsection authorizes awards of financial relief in favor of local
educational officials”). The Court of Appeals for the Second
Circuit was recently presented with a factual setting virtually
identical to that in this case where a county agency was
attempting to bring an action against the State of New York. In
rejecting this attempt, the Court reasoned as follows:

       Since Congress expressly provided a private right
       of action in favor of certain groups, specifically,
       any party aggrieved by particular findings or a
       decision rendered under subsection 1415, see 20
       U.S.C. § 1415(i)(2)(A), but did not expressly
       provide a private right of action in favor of a

                                 7
       county, educational agency or any other entity
       seeking to challenge the lack of an interagency
       agreement required by § 1412(a)(12), we find it
       extremely unlikely that Congress intended to do so.

County of Westchester v. New York, 286 F.3d 150, 152 (2d Cir.
2002). We find this reasoning both persuasive and consistent
with our own precedent. Lawrence Township has neither an
express nor implied right of action under the IDEA.5

                                III.

       The judgment of the District Court will be affirmed.




       5
         While there is some dispute as to whether an LEA may
cross-claim against a state agency where both are sued by the
parents, that issue is not presented here, and we do not address it.
Compare Andrews, 880 F.2d at 1291 (holding that an LEA may not
bring an action against the state, but noting that, in a suit brought
by parents, “it may be that the LEA may defend by asserting that
the state education agency is primarily and ultimately responsible
for the [IDEA]’s implementation”); with Oak Park, 207 F.3d at 937
(“[a] local educational agency that has received its share of the
federal appropriation must provide for services out of that share; it
cannot collect more from the state by way of contribution).

                                 8